United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, OHARE
INTERNATIONAL AIRPORT, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1635
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2009 appellant filed an appeal from decisions of the Office of Workers’
Compensation Programs dated October 31, 2008 and May 6, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of order clerk.
On appeal, appellant’s attorney asserts that the decisions are contrary to fact and law.
FACTUAL HISTORY
On May 2, 2006 appellant, then a 39-year-old part-time transportation security officer, filed
a Form CA-1, traumatic injury claim, alleging that she injured her back that day moving bins and

bags.1 She stopped work and has not returned. The Office accepted that she sustained
employment-related sprains of the lumbar region and lumbosacral joint, lumbar disc displacement
and sciatica. Appellant was placed on the periodic rolls.
An October 13, 2006 functional capacity evaluation (FCE) advised that appellant could
physically do more than was demonstrated during testing and showed that she had the ability to
perform physical demands at the sedentary to light level secondary to pain, decreased range of
motion, decreased strength and muscle spasms in the lower back. In a December 19, 2006 work
capacity evaluation, Dr. John Stamelos, an attending Board-certified orthopedic surgeon, advised
that appellant had reached maximum medical improvement and could work eight hours a day with
permanent restrictions to her physical activity.2 The employing establishment was unable to
accommodate her work restrictions.
In February 2007, the Office referred appellant to Elizabeth Watson, a vocational
rehabilitation counselor. Appellant underwent pain management, supervised by Dr. Howard S.
Konowitz, Board-certified in anesthesiology, internal medicine and pain medicine, who noted
improved, but continued, low back pain. On April 5, 2007 Dr. Konowitz advised that appellant’s
work status had been addressed based on the October 13, 2006 functional capacity evaluation.3 On
April 25, 2007 Ms. Watson identified the positions of sorter (clerical) and order clerk (clerical) as
within the sedentary strength category, with occasional lifting of 10 pounds and no climbing,
balancing, stooping, kneeling, crawling or crouching. She advised that the positions were
reasonably available in the local labor market at a weekly wage of $497.20 each. Appellant
successfully completed computer and security training and in October 2007 began a job search.
Dr. Konowitz submitted reports in which he described appellant’s treatment regimen and
advised that she was progressing. In a report dated January 17, 2008, Dr. Robert W. Molnar, an
osteopath and associate of Dr. Konowitz, advised that she reported that her low back pain had
recently worsened and that she was seeking time off from seeking a job. He provided physical
examination findings and advised that positive Waddell’s testing demonstrated symptom
magnification throughout the examination.
On February 6, 2008 Ms. Watson identified the position of security guard as within the light
strength category and advised that the position was reasonably available in the local labor market at
a weekly wage of $424.00 to $680.00 weekly. Appellant worked in a flower shop from March 10
to April 23, 2008 and then resumed a job search.
By letter dated September 26, 2008, the Office proposed to reduce appellant’s wage-loss
compensation based on her capacity to earn wages as an order clerk, noting that the permanent
restrictions identified by Dr. Stamelos in his December 19, 2006 report were the best representation
1

Appellant worked from 5:00 to 11:30 a.m. five days a week.

2

Sitting, walking and standing were restricted to 30 minutes at a time; reaching to 1 hour, with no reaching above the
shoulder, twisting, bending, stooping or driving; 4 hours pushing and pulling 10 pounds; and 4 hours lifting 20 pounds
with 15-minute breaks every 2 hours.
3

On April 4, 2007 Andrea Iantorno-Buckley, a nurse practitioner and associate of Dr. Konowitz, completed a work
capacity evaluation in which she advised that appellant had restrictions based on the functional capacity evaluation and
could work eight hours a day of sedentary to light work.

2

of her work capabilities. On October 1, 2008 Ms. Watson updated the labor market survey
information for the positions of order clerk and sorter, noting that each was within the sedentary
strength category and advised that the positions were reasonably available in the local labor market
at a weekly wage of $553.00 and $529.00 respectively.
By decision dated October 31, 2008, the Office reduced appellant’s compensation benefits
based on her capacity to earn wages as an order clerk, which yielded a zero loss of wage-earning
capacity.
On November 4, 2008 appellant, through her attorney, requested a hearing that was held on
February 10, 2009. At the hearing she testified that she was now working 29 to 30 hours a week as
a security guard with an hourly wage of $9.25. Appellant’s attorney argued that, as appellant was
working, the wage-earning capacity determination should be based on her actual earnings. After the
hearing appellant submitted pay stubs showing part-time employment from October 12, 2008 to
March 14, 2009.
By decision dated May 6, 2009, an Office hearing representative found that appellant’s
actual part-time earnings did not fairly and reasonably represent her wage-earning capacity and
affirmed the October 31, 2008 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 An injured employee who is either unable to return to the
position held at the time of injury or unable to earn equivalent wages, but who is not totally disabled
for all gainful employment, is entitled to compensation computed on loss of wage-earning capacity.5
Section 8115 of the Federal Employees’ Compensation Act6 and Office regulations provide
that wage-earning capacity is determined by the actual wages received by an employee if the
earnings fairly and reasonably represent his or her wage-earning capacity. If the actual earnings do
not fairly and reasonably represent wage-earning capacity or the employee has no actual earnings,
his or her wage-earning capacity is determined with due regard to the nature of the injury, the
degree of physical impairment, usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect his or her
wage-earning capacity in the disabled condition.7
The Office must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The medical
evidence upon which the Office relies must provide a detailed description of the condition.8
4

James M. Frasher, 53 ECAB 794 (2002).

5

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

6

5 U.S.C. §§ 8101-8193.

7

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 5.

8

William H. Woods, 51 ECAB 619 (2000).

3

Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized by
the Office for selection of a position listed in the Department of Labor’s Dictionary of Occupational
Titles or otherwise available in the open market, that fits that employee’s capabilities with regard to
his or her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service.10 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.11
In determining an employee’s wage-earning capacity based on a position deemed suitable,
but not actually held, the Office must consider the degree of physical impairment, including
impairments resulting from both injury related and preexisting conditions, but not impairments
resulting from post injury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to the
loss of wage-earning capacity that can be attributed to the accepted employment injury and for
which appellant may receive compensation.12
ANALYSIS
Appellant sustained employment-related injuries to the lumbar spine on May 2, 2006 and
was placed on the periodic compensation rolls. An October 13, 2006 FCE demonstrated that she
had the ability to perform the physical demands at the sedentary to light strength level. In a
December 19, 2006 work capacity evaluation, Dr. Stamelos advised that appellant had reached
maximum medical improvement and could work for eight hours a day. He imposed permanent
restrictions to her physical activity. In April 2007, Dr. Konowitz, appellant’s pain management
specialist, advised that he agreed with the FCE findings. The weight of the medical evidence
establishes that appellant is no longer totally disabled. The Office properly referred her for
vocational rehabilitation.13 Appellant completed computer and security training programs and,
other than a brief period of employment in a flower shop, did not secure employment by
September 26, 2008, when the Office proposed to reduce her compensation based on her ability to
earn wages as an order clerk.

9

John D. Jackson, supra note 5.

10

James M. Frasher, supra note 4.

11

The formula for determining loss of wage-earning capacity based on actual earnings, developed in Albert C.
Shadrick, 5 ECAB 376 (1953), has been codified at 20 C.F.R. § 10.403 of the Office’s regulations. The Office
calculates an employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings by the
current pay rate for the date-of-injury job. See J.C., 58 ECAB 700 (2007).
12

John D. Jackson, supra note 5.

13

5 U.S.C. § 8104(a); see Ruth E. Leavy, 55 ECAB 294 (2004).

4

The order clerk position is classified as sedentary with occasional lifting up to 10 pounds
and no climbing, balancing, stooping, kneeling, crawling or crouching. These physical
requirements are within the restrictions set forth by the FCE, affirmed by Dr. Konowitz, and by
Dr. Stamelos. Ms. Watson, the vocational rehabilitation specialist, found that the vocational
requirements of the position were commensurate with appellant’s education, training and
experience and determined the prevailing wage of the position and its reasonable availability in the
open labor market in appellant’s commuting area. Appellant did not respond to the September 26,
2008 notice. By decision dated October 31, 2008, the Office applied the Shadrick formula and
reduced her wage-loss compensation to zero based on her ability to earn wages as an order clerk.
Appellant testified at the hearing that she was working part time as a security guard and
submitted pay stubs to show that she began working on October 12, 2008. The medical evidence of
record, however, establishes that she has the capacity to work full time at the sedentary strength
requirement of the order clerk position. Appellant did not submit any medical evidence indicating
that she is not capable of performing eight hours of sedentary duty daily.
The Board finds that the Office considered the proper facts such as availability of the clerk
position and appellant’s physical limitations in determining that the full-time order clerk position
represented her wage-earning capacity. Appellant’s actual earnings in the security guard position
did not fairly and reasonably represent her wage-earning capacity as the position was part time. The
medical evidence establishes that she had the requisite physical ability, skill, training and
experience to perform the full-time sedentary position of order clerk.14 The Office considered the
proper factors, such as availability of suitable employment and appellant’s physical limitations,
usual employment, age and employment qualifications in determining that the full-time position of
order clerk represented her wage-earning capacity15 and the position was reasonably available
within the general labor market of her commuting area, the Office properly determined that the
position of order clerk reflected her wage-earning capacity and using the Shadrick formula,16
properly reduced her compensation on October 31, 2008.17
CONCLUSION
The Board finds that the Office met its burden of proof in reducing appellant’s wage-earning
capacity based on her ability to earn wages in the full-time constructed position of order clerk.

14

M.A., 59 ECAB ____ (Docket No. 07-349, issued July 10, 2008).

15

T.O., 58 ECAB 377 (2007).

16

Supra note 11. In this case, the Office determined that appellant’s salary on May 2, 2006, the date of injury, was
$439.87 per week, that the current adjusted pay rate for her job was $462.99 per week; and that she was capable of
earning $497.20 per week as an order clerk. It then determined that appellant had a zero percent loss of wage-earning
capacity. The Board notes that the weekly wage for an order clerk reported by Ms. Watson on April 25, 2007 was
$497.20. On October 1, 2008 Ms. Watson updated the labor market survey for an order clerk. At that time the reported
weekly wage was $553.00. The Office based its October 31, 2008 wage-earning capacity determination on the
April 25, 2007 weekly wage of $497.20 rather than the $553.00 weekly wage reported on October 1, 2008. The Board
deems this error harmless as the use of the former figure would not affect the outcome of reducing appellant’s
compensation to zero.
17

James Smith, 53 ECAB 188 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’ Compensation
Programs dated May 6, 2009 and October 31, 2008 are affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

